Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paroda (US 2016/0082670).
	Regarding claim 1, Paroda discloses a three-dimensionally shaped article production apparatus (3D printer, abstract), which is an apparatus for producing a three-dimensionally shaped article by stacking a layer formed using a composition containing particles (any particular material, [0023]), comprising: a three-dimensionally shaped body that comprises a first portion which has a plurality of pores through a height of the three-dimensionally shaped body (stage plate 202 with a plurality of openings 206 excluding the marked second portion in Annotated Fig. 3, [0024], Fig. 2, Annotated Fig. 3), and a second portion which does not have the pores or has a plurality of the pores sealed (see circled area on Annotated Fig. 3 which is surrounded by pores but does not have any pores and is within 20% of the length of the edge, [0024], Fig. 2, Annotated Fig. 3), wherein the second portion is surrounded by the first portion (circled area is surrounded by pores, Annotated Fig. 3); a stage, on which the three-dimensionally shaped body is placed (base plate 204, [0024], Fig. 2); and a suction unit for adsorbing the three-dimensionally shaped body onto the stage by suction (vacuum connection 218 creates a vacuum under stage plate 202, thereby adsorbing stage plate 202 onto base plate 204, [0025], Fig. 2).

    PNG
    media_image1.png
    671
    986
    media_image1.png
    Greyscale

	Regarding claim 2, Paroda discloses wherein the three-dimensionally shaped body comprises a contact surface that is treated to prevent the three-dimensionally shaped article from adhering to the contact surface (coating with PVC or ABS, [0029], Fig. 3).  
	Regarding claim 4, Paroda discloses wherein the second portion is surrounded by a plurality of the pores of the first portion with the second portion being disposed within 0.2xL (mm) from an outer periphery of the three-dimensionally shaped body (see circled area on Annotated Fig. 3 which is surrounded by pores but does not have any pores and is within 20% of the length of the edge, [0024], Fig. 2, Annotated Fig. 3), where L is a length of a surface of the three-dimensional shaped body upon which the layer is formed (second portion is within 20% by length of width from the edge of stage plate 202, [0024], Annotated Fig. 3).  
	Regarding claim 7, Paroda discloses wherein the pores are sized such that a solvent included in the composition can be removed through the pores (vacuum connection 218 creates a vacuum under stage plate 202, that vacuum volume fluidly communicates with openings 206 and therefore sucks through the pores; as an intended use a solvent could pass through the openings 206, [0025], Fig. 2; note that claim 7 does not depend from claim 2).  
Regarding claim 8, Paroda discloses wherein the stage is provided with pores penetrating through the stage in a thickness direction (stage plate 202 provided with a plurality of openings 206 extending from top of bottom of stage plate 202 (thickness direction), [0024], Fig. 2) and the suction unit is configured to adsorb the three-dimensionally shaped body onto the stage by sucking through the pores provided in the stage (vacuum connection 218 creates a vacuum under stage plate 202, that vacuum volume fluidly communicates with openings 206 and therefore sucks through the pores, [0025], Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paroda (US 2016/0082670) as applied to claim 1 above, and further in view of Knoess (US 5,453,242).
	Regarding claim 3, Paroda teaches an apparatus substantially as claimed. Paroda is silent as to porosity by volume of stage plate 202.
However, solving the same problem of parts (like stage plate 202 of Paroda) with selective porosity (abstract of Knoess), Knoess teaches wherein a porosity of the first portion is about 10% by volume or more and 30% by volume or less (second portion with porosity of 5% or less to close porosity and first portion with a porosity of about 10% by volume, 3:8-24, 4:62-5:4).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified how stage plate 202 of Paroda is produced to follow the method of Knoess and have the porosity as described because the abstract of Knoess teaches that doing so provides major advantages in local improvement of material properties and calibratability of the product.
Regarding claim 5, with the same modification, Paroda in view of Knoess teaches wherein the three-dimensionally shaped body includes a portion constituted by a sintered body of particles constituted by a metal material (sintered iron particles, abstract of Knoess).  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paroda (US 2016/0082670) as applied to claim 1 above, and further in view of Mott (US 3,264,720).
Regarding claim 5, with the modification presented below for claim 6, Paroda in view of Mott teaches wherein the three-dimensionally shaped body includes a portion constituted by a sintered body of particles constituted by a metal material (sintered metal particles, 1:22-26 of Mott).  
Regarding claim 6, Paroda teaches an apparatus substantially as claimed. Paroda is silent as to the diameter of openings 206.
	However, solving the same problem of parts (like stage plate 202 of Paroda) with selective porosity (1:35-46 of Mott), Mott teaches wherein an average pore diameter of the pores in the three-dimensionally shaped body is 0.1 µm or more and 100 µm or less (the porous metal layer has a pore size of less than 0.005” (127 µm) and some applications require a pore size down to 0.001” (25.4 µm) or smaller, 3:5-15; 25.4 µm is within the range and 25.4-127 µm constitutes an overlapping range).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified how stage plate 202 of Paroda is produced to follow the method of Mott and have the average pore diameter as described because 1:11-15 of Mott teaches that the method of Mott produces objects with variable permeability to control the flow of a gas or liquid therethrough and the vacuum under stage plate 202 of Paroda pulls gas through openings 206 (see [0025] of Paroda) which would be controlled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744